I bring greetings from President Rafael Correa and an embrace from the people of Ecuador to all sister nations of our United Nations. The past decade of the citizens’ revolution in Ecuador has shown us that to achieve development we must do everything opposite to the prescription that the neoliberal hegemony has given us in the past few years.
In the past decade of our own sovereign drafting of the Ecuadorian social contract, we have managed to restore faith and hope in a country that had been devastated. We have found that this hope can be translated into tangible results for our peoples, through the reduction of poverty and inequality, the redistribution of the fruits of economic growth, job creation, unprecedented access to public services and the guarantee of rights, free education and health care. We have recovered a demoralized country, which, after going through seven presidents in 10 years, a banking crisis created by our elites, who expelled hundreds of thousands of migrants from our country, the loss of sovereignty and the implantation of foreign military bases in our territory, opted to found a vibrant democracy and sovereign republic in the global system.
To do so, we had to break with the paradigms of a neoliberal ideological fundamentalism. Power is not only military and financial; it is above all the dominion of ideas. Power is hegemonic when it has the ability to generate consensus and common understandings and explain our history and our environment. To do this, the hegemonic Powers have appropriated words that we all use and imbued them with meaning in order to impose a political and moral agenda upon the planet. That is why, from the South, from the periphery, we must challenge the meaning of the major concepts that are often bandied about in this General Assembly. We must, for example, challenge the concept of “development”. To ensure that we are all following the same prescription they have tried to convince us that development is a technical issue, when it is primarily a political problem.
In Latin America, the most unequal region in the world, there can be no genuine sustainable development, social cohesion and political stability without redistribution. And that redistribution often means conflict with elites, who have historically opposed and continue to oppose relinquishing an iota of their power. It is no coincidence that Latin America — which I insist is the most unequal region of the world — has, for example, an average tax rate of 20 per cent of gross domestic product (GDP), when industrialized countries have rates of 30 per cent, 40 per cent or 50 per cent of GDP while the average rate for countries of the European Union is 39 per cent. But any rise in the tax rate to ensure that Latin American States can deliver rights, redistribute wealth or stimulate the economy, is resisted by our elites who mobilize all the resources at their disposal, including through the private media, the most powerful tool to maintain the status quo and destabilize Governments that dare to challenge their interests.
To achieve development, we have to break with the primary exporter model of capital accumulation. We must diversify our economies, change our production model and move away from an excessive dependence on raw materials. This idle profiteering, which is often based on cheap labour and unstable work and the bounties of nature rather than the innovative capacity of our people, means that our elites also oppose any deep-rooted productive transformations to achieve development.
In fact, the countries that have achieved development — in both the nineteenth and twentieth centuries, in North America and in Europe, and more recently in East Asia — used aggressive protectionist means to build their nascent industries, with an active regulatory and planning role for the State, with a disrespect for intellectual property that would make us blush today. But here is the irony: when those same countries achieved their development — as soon as they achieved a position of dominance with respect to productivity and competitiveness of their new industries — they joined the ahistorical narrative of development that I just mentioned.
Friends of the global South, if we are to diversify our economies and change our models of production, let us do what they did and not what the countries that achieved development are telling us we must do. First and foremost, development is a political issue. One good example of that is the problem of tax evasion and tax havens. It is estimated that in the case of Ecuador an amount equivalent to 30 per cent of our gross domestic product — that is to say, one third of our economy — is being hidden — that is the precise word — in tax havens. Imagine the dynamic economic progress that could be made, how much poverty and inequality could be reduced, if that money had been invested in our country and if taxes had been paid.
We are now dealing with the challenge of rebuilding the zones of our country that suffered a terrible earthquake last April. The Economic Commission for Latin America and the Caribbean calculates that the cost of reconstruction will be at least $3.3 billion, which means we have to make huge efforts and sacrifices for our country. But then there are the $30 billion hidden in tax havens.
But to put an end to such tax havens and to have critical resources for our development, we have to wage a political battle. It is good that some countries are committed to cooperation in the interest of development but there still is not one drop of assistance in an ocean of injustices, including financial, banking and tax practices that undermine our right to development. And then there are the practices by the same States to offset the phenomenon of capital flight resulting from banking secrecy and the low-to-zero tax rates with new, absolutely negligible cooperation.
Ecuador reiterates its call for the establishment of an intergovernmental body within the United Nations for tax justice — a democratic institutional structure that puts an end to the shameful practice of tax havens in the twenty-first century. Ecuador has taken the revolutionary decision to conduct a referendum in February 2017 to consult with our people whether they would agree with prohibiting all public servants, including those who were popularly elected, from holding capital and assets in tax havens. We are proud to present our ethical pact to the world. We are hoping that it would be an example of one way of fighting against global plutocracy, speculative capitalism and faceless, nameless, amoral, unethical capital that is hidden in order to avoid responsibility.
Another concept that is often manipulated for absolutely political purposes is that of human rights. Absolutely all political action in our Citizens’ Revolution has been thought through from the perspective of human rights. Our Constitution is one of the most advanced in the world with respect to guaranteeing human rights, and it is the first Constitution to guarantee the rights of nature. Our Constitution establishes human rights as comprehensive and multidimensional, which means that importance is given to all rights — civil and political rights, of course, but also economic and social rights.
We believe that one cannot speak of guaranteeing human rights, especially in the context of Latin America, without speaking about the reduction of poverty and inequality. It is for that reason that we are one of the countries that has done the most to reduce poverty throughout the world, with a historic reduction by half of extreme poverty from 17 per cent in 2007 to 8.5 per cent in 2015. Poverty was reduced by one third from 36.7 per cent in 2007 to 23.3 per cent in 2015. Similarly, it is a point of pride that Ecuador is one the countries that have done the most to reduce inequality, which has been a huge scourge in Latin America. To be exact, our Gini coefficient fell by six points between 2007 and 2013. That also shows how we respect human rights.
Ecuador continues to push for peace. We do not have weapons of mass destruction. We are not at war with any country and we are not bombing anyone. Let us see to the immediate entry into force of the Comprehensive Nuclear-Test-Ban Treaty.
It is also important that we leave behind the vision that sees the State as the sole violator of human rights. Of course, States can violate human rights, but other actors can do so, too, especially transnational corporations. Ecuador has experience with such violations. The oil company Chevron Texaco contaminated our rivers and forests in our region of Amazonía, causing disease and death for our people and doing great damage to the Amazon jungle. The Chevron Texaco oil spill was 85 times bigger than the British Petroleum spill in the Gulf of Mexico in 2010 and 18 times bigger than the Exxon Valdez spill in Alaska in 1989. The difference is that the spill in Ecuador was not accidental, but rather a bid to make oil at a cheaper cost.
Ecuador is not the only country to have suffered such abuse. Transnational corporations cannot continue to operate without sufficient checks and balances in order to limit, regulate and supervise their activity with a view to the general interest of most of the people that inhabit the planet. We reiterate our plea for the adoption of a legally binding international instrument on transnational corporations and human rights. We are grateful for the trust in Ecuador expressed by States by appointing us to chair the open-ended intergovernmental working group to draft such a treaty.
At the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, which took place in Paris, my country proposed the creation of an international environmental justice court to punish violations of the rights of nature and establish obligations in terms of ecological debt and consumption of environmental goods. We live in a world where there are courts to punish countries when they allegedly endanger or imperil the investments of major transnational corporations but there are no courts to punish those that unscrupulously degrade our environment. That paradox is so decisive and telling of the world in which we live, where supremacy belongs to capital over human beings. We claim the supremacy of human beings over capital.
It is imperative that, after decades of discussion, we accelerate the democratization of the United Nations. In particular, we must strike a new balance between the General Assembly and the Security Council with a view to increasing votes and decreasing vetoes. In that regard, it is urgent that we change the Council’s composition, working methods and competencies, and limit its prerogatives. The use of the veto, exclusive privilege of the victors of the Second World War, which account for 70 per cent of the global arms trade, no longer ensures the ultimate objective of maintaining international peace and security. We must set a deadline to conclude negotiations on United Nations reform.
Similarly, we must reverse the diminution of the role multilateralism plays in global governance. We must reflect on how to address the emerging para- institutionality, where a club of exclusive and restricted number of countries have the clout to make the decisions that affect countries around the world. From the Group of 77, which Ecuador will have the honour of presiding over next year, let us demand more democracy and more equality among States. Let us leave behind the global order that preceded the great decolonization of the second half of the twentieth century, and let us do away with the model of first-, second- and third- class countries.
Our liberator, Simón Bolívar, who said that the unity of our peoples is not a mere illusion of men, but an inexorable decree of destiny, would be proud to see us make bold strides in uniting the peoples of the South, and would celebrate Ecuador’s active role in the fight to emancipate our peoples. We have made great progress in recent years in consolidating the progress and sovereignty of our nation within the global system, but there is still much left to be done. Regrettably, our America continues to be the victim of antiquated foreign interventionism and domestic reactionary attacks that seek to prevent the democratization of our societies. We still have a long way to go before our elites learn to recognize and respect universal suffrage and the votes of millions of people, in good times and in bad, whether or not it is in their interest. Let us stop playing games with democracy and the sacred mandate of our peoples!
I would be remiss if I did not acknowledge our people and the leadership of President Correa, a man who has done so much in the interest of full development, justice and equality. Ten years after the beginning of the Citizens’ Revolution, we have replaced despair with hope, and we have shown humankind that political action can build a world where human beings are not merely instruments for accumulating wealth but rather the very purpose of Government.
We in Quito eagerly await one and all for the upcoming United Nations Conference on Housing and Sustainable Urban Development, to be held from 17 to 20 October 2016, where it will be our honour to host all of our guests in optimistic, hospitable and revolutionary Ecuador.
